Order entered May 26, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01577-CV

                                  WAYNE A. RAND, Appellant

                                                 V.

                            DOROTHY DENNISE RAND, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-1306590
                                             ORDER
       By order entered May 5, 2015, we directed Dallas County District Clerk Felicia Pitre to

file, no later than May 14, 2015, a supplemental clerks’ record containing the following items:

       •February 20, 2015 “motion for bench warrant;”
       •February 20, 2015 “letter to Brad Nace;”
       •February 26, 2015 “motion to deny petitioner’s motion to deny motion for new trial;”
       •March 3, 2015 “notice Wayne Rand appeared ready for hearing but 255th and petitioner
       were no show;”
       •March 12, 2015 “motion of addendum;” and,
       •March 19, 2015 “motion for reconsideration.”

To date, however, no record has been filed. Accordingly, we again ORDER Ms. Pitre to file a

supplemental clerk’s record containing those items. If any of the requested items cannot be

located, Ms. Pitre shall file written verification so stating. The record, and any verification, shall

be filed no later than June 1, 2015.
           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.




                                                    /s/   CRAIG STODDART
                                                          JUSTICE